257 F.2d 805
UNITED STATES of America, Appellant,v.Edwin Udell WOODARD et al., Appellees.
No. 16807.
United States Court of Appeals Fifth Circuit.
June 30, 1958.

Howard E. Shapiro, Samuel D. Slade, Dept. of Justice, Washington, D. C., E. David Rosen, Asst. U. S. Atty., Miami, Fla., George Cochran Doub, Asst. Atty. Gen., James L. Guilmartin, U. S. Atty., Miami, Fla., for appellant.
Emanuel Levenson, Miami, Fla., for appellees.
Before CAMERON, JONES and BROWN, Circuit Judges.
CAMERON, Circuit Judge.


1
The United States brought this action against appellees, Edwin Udell Woodard and Clarence B. Moody, as residents of Miami, Florida, and Florida Marine Corporation, a company organized under the laws of Florida with its principal place of business in Miami, Florida, based upon a single claim. Appellee Woodard filed a motion to dismiss which was granted. The order entered on this motion was interlocutory only, and was not a final decision under 28 U.S.C.A. § 1291, which alone confers jurisdiction upon this Court in such actions. Meadows v. Greyhound Corporation, 5 Cir., 1956, 235 F.2d 233, and Reagan v. Traders and General Insurance Co., 5 Cir., 1958, 255 F.2d 845.


2
The appeal is therefore,


3
Dismissed.